NO. 07-02-0512-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL E

DECEMBER 17, 2002

______________________________


IN RE: RONALD J. HETTLER AND ROBIN HETTLER, RELTORS


_________________________________

ON PETITION FOR WRIT OF MANDAMUS

_______________________________

Before REAVIS and JOHNSON, JJ. and BOYD, S.J. (1)

	By this original proceeding, relators Ronald J. Hettler and Robin Hettler, proceeding
pro se, seek a writ of mandamus to compel the Honorable Bradley S. Underwood, Judge
of the 364th District Court, Lubbock County, to decide a question of his disqualification at
the time of trial.  For the reasons stated below, the petition will be denied.
	An original proceeding filed in this Court must comply with the requirements of Rule
52 of the Texas Rules of Appellate Procedure.  Relators' petition does not comply with that 
Rule because, among other things, it does not contain a certified or sworn copy of the
judgment rendered upon the trial of the cause, and a statement of issues presented as
required by Rule 52.3.  Because relators have not provided a copy of the judgment
rendered, among other things, we are unable to determine if their motion to disqualify the
trial judge was filed before or after judgment was signed and, accordingly, are unable to
determine whether the relief sought by relators constitutes a collateral attack or a direct
attack on the judgment, which implicates the rule that the judicial power does not embrace
the giving of advisory opinions.  Firemen's Ins. Co. of Newark, New Jersey v. Burch, 442
S.W.2d 331, 333 (Tex.  1968).
	Accordingly, relators' petition for writ of mandamus is denied and the request for an
immediate hearing is also denied.
								Per Curiam
Do not publish.
1. John T.  Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.

67in; margin-bottom: 0.104167in">ON MOTION TO DISMISS
          Pending before this Court is appellant’s motion to dismiss his appeal.  Appellant and
his attorney have both signed the motion.  Tex. R. App. P. 42.2(a).  No decision of this
Court having been delivered to date, we grant the motion.  Accordingly, the appeal is
dismissed.  No motion for rehearing will be entertained and our mandate will issue
forthwith.
                                                                James T. Campbell
                                                                          Justice
Do not publish.